jfouvtlj Court of Appeals
                                          Sntonto,

                                         October 3, 2013


                                      No. 04-13-001 18-CR


                                      Aaron Patrick Alaniz.
                                            Appellant


                                                v.




                                       The Slate of Texas,
                                             Appellee


                                 Trial Court Case No. 2011CR1543


                                         ORDER

        The Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
factual issues presented in the appeal. See TEX. R. API1. P. 39.S. Therefore, all requests for oral
argument arc denied, and the cause is advanced for ON BKIEFS submission on November 6,
2013, to the following panel: Chief Justice Stone. Justice Barnard, and Justice Alvarez,         All
parties will be notified of the Court's decision in this appeal in accordance with Trx. R. Ait. I1.
48.

       Either parly may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should he filed within ten (10)
days from the dale of this order.

       It is so ORDERED on October 3. 2013.



                                                              Catherine Stone. Chief Justice


       IN WITNESS WHEREC                         .                                  seal o/th(
court on this October 3. 2013.